254 F.2d 598
FEDERAL TRADE COMMISSION.v.SCIENTIFIC LIVING, a Corporation, Appellant,
No. 12456.
United States Court of Appeals Third Circuit.
Submitted April 2, 1958.
Decided May 6, 1958.

Appeal from the United States District Court for the Middle District of Pennsylvania.
John W. Murphy, Chief Judge.
Mildred Hohensee, Vice President of the corporation, was granted leave to file briefs and any additional pleadings on behalf of appellant.
Earl W. Kintner, James E. Corkey, Joseph J. Gercke, Carlton A. Harkrader, Washington, D. C., for appellee.
Before KALODNER and HASTIE, Circuit Judges, and LAYTON, District Judge.
PER CURIAM.


1
Upon consideration of the record we are of the opinion that the instant appeal is without merit.


2
The Order of the District Court dated October 29, 1957, will be affirmed. 150 F.Supp. 495.